Exhibit 10.2

 

SECOND AMENDMENT AGREEMENT

 

THIS SECOND AMENDMENT AGREEMENT , dated effective as of October 9, 2015 (this
“Second Amendment Agreement”), is by and among Speed Commerce, Inc., a Minnesota
corporation (“Parent”), Navarre Distribution Services, Inc., a Minnesota limited
liability company, Navarre Distribution Services, ULC, a British Columbia
unlimited liability company, Navarre Online Fulfillment Services, Inc., a
Minnesota corporation, Navarre Digital Services, Inc., a Minnesota corporation,
Navarre Logistical Services, Inc., a Minnesota corporation, Encore Software,
Inc., a Minnesota corporation, and Viva Media, Inc., a Minnesota corporation
(collectively, along with Parent, “Sellers” and each individually a “Seller”);
WYNIT Distribution, LLC, a New York limited liability company (“WYNIT”), WD
Encore Software, LLC, a New York limited liability company, WD Navarre Digital
Services, LLC, a New York limited liability company, WD Navarre Holdings, LLC, a
New York limited liability company, WD Navarre Distribution, LLC, a New York
limited liability company and WD Navarre Canada, ULC, an Nova Scotia unlimited
liability company (collectively, along with WYNIT, “Purchasers” and each
individually a “Purchaser”). Capitalized terms used in this Second Amendment
Agreement but not otherwise defined herein have the meanings ascribed thereto in
the Asset Purchase Agreement (as defined herein).

 

RECITALS:

 

WHEREAS, Sellers and Purchasers entered into an Asset Purchase Agreement dated
as of July 9, 2014 (the “Purchase Agreement”);

 

WHEREAS, in connection with the Purchase Agreement, Sellers and Purchasers
entered into that certain Transition Services Agreement, dated July 9, 2014 (the
“Transition Services Agreement”);

 

WHEREAS, in connection with the Purchase Agreement, WYNIT made that certain
Secured Promissory Note in the original principal amount of Ten Million and
00/100 Dollars ($10,000,000.00) in favor of Parent, dated July 9, 2014 (the
“Note”);

 

WHEREAS, the parties hereto entered into that certain Amendment Agreement, dated
December 31, 2014 (the “Amendment Agreement”), which amended the Purchase
Agreement, the Transition Services Agreement, and the Note;

 

WHEREAS, Sellers and Purchasers desire to amend certain provisions of the
Transaction Documents and the Amendment Agreement pursuant to the terms and
subject to the conditions set forth herein;

 

WHEREAS, pursuant to Paragraph 5 of this Second Amendment Agreement, Purchasers
have agreed to release, dismiss and discharge any and all indemnification claims
arising under the Transaction Documents, including but not limited to claims for
indemnification under Sections 3.15, 3.14(a) and 3.18 of the Purchase Agreement
totaling at least $1,367,544.53, and any other claims relating to
representations and warranties under the Transaction Documents, and Purchasers
acknowledge that Sellers dispute the validity of such claims;

 

 
 

--------------------------------------------------------------------------------

 

  

WHEREAS, Sellers acknowledge and agree that Purchasers’ release, dismissal and
discharge of claims pursuant to Paragraph 5 of this Second Amendment Agreement
constitutes reasonably equivalent value in exchange for the consideration being
provided by Sellers pursuant to this Second Amendment Agreement and that the
terms of this Second Amendment Agreement are fair and reasonable; and

 

NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.

Incorporation of Recitals. The recitals hereto are incorporated herein by
reference.

 

2.

Net Working Capital. Following the execution of the Amendment Agreement, the
parties agreed to revise the actual Net Working Capital from negative Seven
Million Thirty-One Thousand Six Hundred Sixty-Two and 69/100 Dollars
(<$7,031,662.69>) to negative Eight Million Five Hundred Thousand and 00/100
Dollars (<$8,500,000>), which results in an adjustment of One Million Four
Hundred Sixty-Eight Thousand, Three Hundred Thirty-Seven and 31/100 Dollars
($1,468,337.31) in favor of the Purchasers pursuant to Section 2.10(h) of the
Purchase Agreement. Further, on June 30, 2015, Purchasers made a required
principal payment of One Hundred Thousand, Seven Hundred and Ninety-Two Dollars
and Seventy-Eight Cents ($100,792.78) against Note. To affect such adjustment as
agreed by the parties in this Second Amendment Agreement, Sellers shall reduce
the current principal of the Note from One Million Three Hundred Sixty-Seven
Thousand, Five Hundred Forty-Four and 53/100 Dollars ($1,367,544.53) to Zero and
00/100 effective as of the date hereof. Any interest due and owing under the
Note on or after the effective date of this Second Amendment Agreement shall no
longer be paid or payable to Sellers and any amounts paid prior to the effective
date of this Second Amendment Agreement under the Note shall be retained by
Sellers and shall not be returned to Purchasers.

 

3.

Release of Note. In connection with the foregoing, the Sellers hereby release
the Purchasers from any obligations to pay any remaining amounts due under the
Note and shall mark the Note “paid in full” and return the same to Purchasers
within five (5) business days of the date hereof; provided, however, in the
event that this Second Amendment Agreement or any of the consideration provided
by Sellers herein is avoided, the release of the Note shall be ineffective and
null and void, and Sellers rights to payment shall be reinstated.

 

4.

Termination of Transition Services Agreement. Purchasers and Sellers acknowledge
and agree that the Transition Services Agreement is hereby terminated and of no
further force or effect.

  

 
 

--------------------------------------------------------------------------------

 

 

5.

Release of the Sellers by the Purchasers. In consideration of the foregoing,
Purchasers agree that all of the representations and warranties under the
Transaction Documents and Amendment Agreement, and all time periods for
asserting claims with respect thereto, shall have expired as of the date hereof,
and that Purchasers shall have no right to bring any claim for indemnification
under the Transaction Documents or Amendment Agreement; provided, however, in
the event that this Second Amendment Agreement or any of the consideration
provided by Sellers herein is avoided, Purchasers’ rights to assert any such
claims shall be reinstated in full, subject to Sellers’defenses which are not
and have not been waived, and all time periods for asserting such claims shall
be extended to the date that is One Hundred and Twenty (120) days from the date
that the Second Amendment Agreement or any of the consideration provided by
Sellers herein is avoided, all subject to Sellers’ defenses. In addition, each
of the Purchasers, on behalf of itself and its Affiliates, subsidiaries,
parents, successors, assigns and its respective partners, members, managers,
directors, officers, employees, agents and advisors (including legal counsel,
accountants and financial and advisors) (collectively, the “Representatives”) of
such Purchaser, hereby releases, dismisses and forever discharges each Seller
along with their respective Affiliates, subsidiaries, parents, successors,
assigns and its respective partners, members, managers, directors, officers,
employees, agents and advisors (including legal counsel, accountants and
financial and advisors) (collectively, “Seller Releasees”), from any and all
claims, demands, rights, actions or causes of action, liabilities, damages,
losses, obligations, judgments, suits, matters, costs, attorneys’ fees, and
issues of any kind or nature whatsoever, whether known or unknown, contingent or
absolute, suspected or unsuspected, disclosed or undisclosed, and whether
sounding in fraud, tort, misrepresentation or breach of contract, that have been
or could have been, could now be, or could in the future be, asserted, based in
whole or in part on events, facts, or agreements existing as of the date of this
Second Amendment Agreement (collectively, “Claims”), by any of the Purchasers or
their Representatives by reason of, arising out of, relating to or in connection
with any matter, fact, or thing whatsoever from the beginning of time through
the date hereof, including, without limitation, any Claims arising under or
relating to any representations, warranties, covenants or other obligations
under the Transaction Documents and the Amendment Agreement and/or those
identified in any notice, letter or other correspondence from Purchasers or its
counsel; provided, however, in the event that this Second Amendment Agreement or
any of the consideration provided by Sellers herein is avoided any and all
Claims of the Purchasers and their Representatives released, dismissed or
discharged by this Second Amendment Agreement shall no longer be deemed
released. Notwithstanding the foregoing, nothing herein shall be deemed to have
waived or adversely affected Sellers’ rights or Purchasers’ obligations under
the Transaction Documents or Amendment Agreement or Sellers’ sale, transfer and
assignment of the Purchased Assets or Sellers’ assignment of the Assumed
Liabilities to Purchasers.

 

6.

Waiver of Unknown Claims. Each of the Purchasers shall be deemed to have waived,
and shall waive and relinquish to the fullest extent permitted by Legal
Requirement any and all provisions, rights and benefits conferred by any Legal
Requirement which governs or limits a Person’s release of unknown claims.

  

 
 

--------------------------------------------------------------------------------

 

 

7.

Unknown Claims Released,. Each Purchaser, on behalf of itself and its
Representatives, acknowledges that it may discover facts in addition to or
different from those that they now know or believe to be true with respect to
the subject matter of this Second Amendment Agreement, but affirms that, subject
to the terms and conditions of this Second Amendment Agreement, it is its
intention to fully, finally and forever settle and release any and all claims
released hereby, known or unknown, suspected or unsuspected, which now exist in
whole or in part, or heretofore existed, or may hereafter exist, and without
regard to the subsequent discovery or existence of such additional or different
facts.

 

8.

No Admission of Liability. It is expressly understood and agreed that this
Amendment is not intended, nor shall it be construed by any Person to be, an
admission of liability by or on behalf of any party hereto, by whom all such
liability is expressly denied.

 

9.

Acknowledgment of Sellers. Sellers acknowledge that they are not currently
insolvent nor will they be rendered insolvent as a result of entering into this
Second Amendment Agreement, with it being understood that the term “insolvent”
means either that (i) the sum of such entity’s debts exceeds the sum of its
assets, at fair valuation, or (ii) the entity is unable to pay its debts as they
become due.

 

10.

Effect of Second Amendment Agreement. Except for the changes specifically
indicated above, no other changes are made to the Transaction Documents or
Amendment Agreement, and such documents shall continue in full force in effect
in accordance with their terms. Sellers and Purchasers have participated jointly
in the negotiation and drafting of this Second Amendment Agreement. In the event
an ambiguity or question of intent or interpretation arises, this Second
Amendment Agreement shall be construed as if drafted jointly by Sellers and
Purchasers and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Second Amendment Agreement.

 

11.

No Duress or Coercion. Each party hereto acknowledges and agrees that they have
entered into this Second Amendment Agreement of their own free will and volition
and were not coerced to do so nor under duress at the time of executing this
Second Amendment Agreement.

 

12.

Governing Law and Venue. This Second Amendment Agreement will be construed in
accordance with, and governed in all respects by, the laws of the State of
Delaware (without giving effect to principles of conflicts of law). Each of the
Parties hereby consents to the Court of Chancery of the State of Delaware as the
sole and exclusive forum for the resolution of any dispute relating to or
arising out of this Second Amendment Agreement, except that, should the Court of
Chancery of the State of Delaware decline jurisdiction over such dispute, each
of the Parties also consents to the jurisdiction of the state and federal courts
located in the State of Delaware with respect to any dispute relating to or
arising out of this Amendment.

  

 
 

--------------------------------------------------------------------------------

 

 

13.

Expenses. Each party hereto shall bear all costs and expenses incurred or to be
incurred by it, him or her, as the case may be, in negotiating and preparing
this Second Amendment Agreement and in closing and carrying out the transactions
contemplated by this Amendment.

 

14.

Counterparts. This Second Amendment Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

15.

Additional Remedies. Each of the parties hereto agree that they will promptly
execute and deliver all such documents and instruments as may be necessary and
appropriate to effectuate the terms of this Second Amendment Agreement. The
parties agree that monetary damages would be inadequate to remedy a breach of
this provision and that specific performance is an appropriate remedy for the
breach of this provision.

 

16.

Illegality or Unenforceability of Provisions. In the event any one or more of
the provisions contained in this Second Amendment Agreement shall for any reason
be held in whole or in part to be invalid, illegal, or unenforceable in any
respect, such invalid, illegal, or unenforceable term shall be ineffective and
severable to the extent of such invalidity, illegality or unenforcability and
the remaining provisions shall continue in full force and effect.

 

[Signature Page to Follow]

 